Exhibit 10.37

 

AMENDMENT NO. 2

TO

THE AMENDED AND RESTATED CREDIT AGREEMENT

 

This Amendment No. 2 to the Amended and Restated Credit Agreement (this
“Amendment”) is made as of October 31, 2006, by and among THE COOPER COMPANIES,
INC., a Delaware corporation (the “Borrower”), the lenders party to the Credit
Agreement referred to below (the “Lenders”) and KEYBANK NATIONAL ASSOCIATION, as
administrative agent for the Lenders (the Administrative Agent”).

 

RECITALS:

 

A.    The Borrower, the Administrative Agent and the Lenders are parties to the
Amended and Restated Credit Agreement dated as of December 12, 2005 (as amended
by Amendment No. 1 to the Amended and Restated Credit Agreement, dated as of
July 31, 2006, among the Borrower, the Lenders party thereto and the
Administrative Agent, and as further amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”).

 

B.    The Borrower, the Administrative Agent and the Lenders desire to amend the
Credit Agreement to modify certain provisions thereof in the manner and to the
extent set forth herein.

 

C.    Each capitalized term used herein shall be defined in accordance with the
Credit Agreement.

 

AGREEMENT:

 

In consideration of the premises and mutual covenants herein and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Borrower, the Administrative Agent and the Lenders agree as
follows:

 

1.    Amendment to Section 7.07(b). Section 7.07(b) of the Credit Agreement is
hereby amended and restated in its entirety as follows:

 

(b)    Total Leverage Ratio. The Borrower will not permit at any time the Total
Leverage Ratio to be greater than the maximum ratio specified below during the
period opposite such maximum ratio:

 

Period

--------------------------------------------------------------------------------

   Maximum Ratio


--------------------------------------------------------------------------------

Closing Date through October 30, 2006

   3.75 to 1.00

From October 31, 2006 through October 30, 2007

   3.25 to 1.00

From October 31, 2007 through October 30, 2009

   2.50 to 1.00

On October 31, 2009 and thereafter

   2.00 to 1.00

 

2.    Conditions Precedent. The amendment set forth above shall become effective
upon the satisfaction of the following conditions precedent:

 

 



--------------------------------------------------------------------------------

(a)    this Amendment has been executed by the Borrower, the Administrative
Agent and the Required Lenders, and counterparts hereof as so executed shall
have been delivered to the Administrative Agent; and

 

(b)    each Subsidiary Guarantor has executed and delivered to the
Administrative Agent the Subsidiary Guarantor Acknowledgment and Agreement
attached hereto.

 

3.    Representations and Warranties. The Borrower hereby represents and
warrants to the Administrative Agent and the Lenders that (a) the Borrower has
the legal power and authority to execute and deliver this Amendment; (b) the
officers executing this Amendment have been duly authorized to execute and
deliver the same and bind the Borrower with respect to the provisions hereof;
(c) the execution and delivery hereof by the Borrower and the performance and
observance by the Borrower of the provisions hereof do not violate or conflict
with the organizational documents of the Borrower or any law applicable to the
Borrower; (d) no Default or Event of Default exists under the Credit Agreement,
nor will any occur immediately after the execution and delivery of this
Amendment or by the performance or observance of any provision hereof; (e) this
Amendment constitutes a valid and binding obligation of the Borrower in every
respect, enforceable in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws generally affecting creditors’
rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law); and (f) each of the representations and warranties of the
Credit Parties contained in the Credit Agreement, as amended by this Amendment,
and the other Loan Documents are true and correct in all material respects as of
the date hereof, except to the extent such representations and warranties relate
to an earlier specified date, in which case such representations and warranties
were true and correct in all material respects as of such specified date.

 

4.    Credit Agreement Unaffected. Each reference that is made in the Credit
Agreement or any other Loan Document shall hereafter be construed as a reference
to the Credit Agreement as amended hereby. Except as herein otherwise
specifically provided, all provisions of the Credit Agreement shall remain in
full force and effect and be unaffected hereby.

 

5.    Waiver. The Borrower and each Subsidiary Guarantor, by signing below,
hereby waives and releases, to the fullest extent permitted by applicable law,
the Administrative Agent and each of the Lenders and their respective directors,
officers, employees, attorneys, affiliates and subsidiaries from any and all
claims, offsets, defenses and counterclaims of which the Borrower and any
Subsidiary Guarantor is aware, such waiver and release being with full knowledge
and understanding of the circumstances and effect thereof and after having
consulted legal counsel with respect thereto.

 

6.    Counterparts. This Amendment may be executed in any number of
counterparts, by different parties hereto in separate counterparts and by
facsimile signature, each of which when so executed and delivered shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement.

 

7.    Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury Trial.

 

(a)    THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF
NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS (OTHER THAN SECTION
5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW). TO THE FULLEST EXTENT PERMITTED
BY LAW, THE BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO
ASSERT THAT THE LAW OF ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK GOVERNS
THIS



--------------------------------------------------------------------------------

AMENDMENT. Any legal action or proceeding with respect to this Amendment may be
brought in the Supreme Court of the State of New York sitting in New York County
or in the United States District Court of the Southern District of New York,
and, by execution and delivery of this Amendment, the Borrower hereby
irrevocably accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of the aforesaid courts.

 

(b)    The Borrower hereby irrevocably waives any objection that it may now or
hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Amendment brought in the
courts referred to in Section 7(a) above and hereby further irrevocably waives
and agrees not to plead or claim in any such court that any such action or
proceeding brought in any such court has been brought in an inconvenient forum.

 

(c)    EACH OF THE PARTIES TO THIS AMENDMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT
TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AMENDMENT, OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY
HERETO HEREBY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AMENDMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS PARAGRAPH.

 

(Signature page follows.)

 

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered as of
the date first above written.

THE COOPER COMPANIES, INC.

By:

 

/s/ Carol R. Kaufman

Name:

 

Carol R. Kaufman

Title:

 

Senior Vice President of Legal Affairs,


Secretary and Chief Administrative Officer

KEYBANK NATIONAL ASSOCIATION,
as Administrative Agent and as a Lender

By:

 

/s/ Marianne T. Meil

Name:

 

Marianne T. Meil

Title:

 

Senior Vice President



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.

By:

 

/s/ Jana Chiat

Name:

 

Jana Chiat

Title:

 

Underwriter

ALLIED IRISH BANKS, P.L.C.

By:

 

/s/ Joseph Augustini

Name:

 

Joseph Augustini

Title:

 

Senior Vice President

By:

 

/s/ Margaret Brennan

Name:

 

Margaret Brennan

Title:

 

Senior Vice President

BANK OF AMERICA

By:

 

/s/ John C. Plecque

Name:

 

John C. Plecque

Title:

 

Senior Vice President

BNP PARIBAS

By:

 

/s/ Katherine Wolfe

Name:

 

Katherine Wolfe

Title:

 

Managing Director

By:

 

/s/ Sandy Bertram

Name:

 

Sandy Bertram

Title:

 

Vice President

CALYON NEW YORK BRANCH

By:

 

/s/ F. Frank Herrera

Name:

 

F. Frank Herrera

Title:

 

Director

By:

 

/s/ Richard Laborie

Name:

 

Richard Laborie

Title:

 

Director

CITICORP NORTH AMERICA, INC.

By:

 

/s/ Carrie Stead

Name:

 

Carrie Stead

Title:

 

VP



--------------------------------------------------------------------------------

COMERICA BANK

By:

 

/s/ Don R. Carruth

Name:

 

Don R. Carruth

Title:

 

Assistant Vice President

GENERAL ELECTRIC CAPITAL CORPORATION

By:

 

/s/ David R. Campbell

Name:

 

David R. Campbell

Title:

 

Senior Vice President

HARRIS N.A.

By:

 

/s/ Todd Kastelwik

Name:

 

Todd Kastelwik

Title:

 

Vice President

HSBC BANK USA, NATIONAL ASSOCIATION

By:

 

/s/ Robert P. Reynolds

Name:

 

Robert P. Reynolds

Title:

 

First VP & Senior Relationship Manager

MANUFACTURERS AND TRADERS TRUST COMPANY

By:

 

/s/ Jon M. Fogle

Name:

 

Jon M. Fogle

Title:

 

Vice President

NATIONAL CITY BANK

By:

 

/s/ Pamela K. Maloney

Name:

 

Pamela K. Maloney

Title:

 

Vice President

THE BANK OF NEW YORK

By:

   

Name:

   

Title:

   

THE GOVERNOR & COMPANY OF
THE BANK OF IRELAND

By:

   

Name:

   

Title:

   



--------------------------------------------------------------------------------

SUNTRUST BANK

By:

 

/s/ William D. Priester

Name:

 

William D. Priester

Title:

 

Director

THE BANK OF NOVA SCOTIA

By:

 

/s/ Nadine Bell

Name:

 

Nadine Bell

Title:

 

Senior Manager

UNION BANK OF CALIFORNIA, N.A.

By:

 

/s/ Henry G. Montgomery

Name:

 

Henry G. Montgomery

Title:

 

Vice President

WELLS FARGO HSBC TRADE BANK, N.A.

By:

 

/s/ Juan J. Sanchez

Name:

 

Juan J. Sanchez

Title:

 

Vice President

MIZUHO CORPORATE BANK

By:

   

Name:

   

Title:

   

THE ROYAL BANK OF SCOTLAND PLC

By:

 

/s/ Alan Swetman

Name:

 

Alan Swetman

Title:

 

Head of Large Corporates South East



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTOR ACKNOWLEDGMENT AND AGREEMENT

 

Each of the undersigned (collectively, the “Subsidiary Guarantors” and,
individually, each a “Subsidiary Guarantor”) consents and agrees to and
acknowledges the terms of the foregoing Amendment No. 2 to the Amended and
Restated Credit Agreement, dated as of October 31, 2006 (the “Amendment”). Each
Subsidiary Guarantor specifically acknowledges the terms of and consents to the
amendments set forth in the Amendment. Each Subsidiary Guarantor further agrees
that its obligations pursuant to the Subsidiary Guaranty shall remain in full
force and effect and be unaffected hereby.

 

Each Subsidiary Guarantor, by signing below, hereby waives and releases, to the
fullest extent permitted by applicable law, the Administrative Agent and each of
the Lenders and their respective directors, officers, employees, attorneys,
affiliates, and subsidiaries from any and all claims, offsets, defenses, and
counterclaims of which any of the Subsidiary Guarantors is aware, such waiver
and release being with full knowledge and understanding of the circumstances and
effect thereof and after having consulted legal counsel with respect thereto.

 

EACH SUBSIDIARY GUARANTOR HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
SUBSIDIARY GUARANTOR ACKNOWLEDGMENT AND AGREEMENT OR THE AMENDMENT, OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH SUBSIDIARY GUARANTOR HEREBY
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER.

 

(Signature page follows.)

 

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Subsidiary Guarantor Acknowledgment and Agreement has
been duly executed and delivered as of the date of the Amendment.

 

COOPERVISION, INC.

By:

 

/s/ Carol R. Kaufman

Name:

 

Carol R. Kaufman

Title:

 

Vice President & Secretary

COOPERVISION SURGICAL, INC.

By:

 

/s/ Carol R. Kaufman

Name:

 

Carol R. Kaufman

Title:

 

Vice President & Secretary

COOPERSURGICAL, INC.

By:

 

/s/ Carol R. Kaufman

Name:

 

Carol R. Kaufman

Title:

 

Vice President & Secretary

INLET MEDICAL, INCORPORATED

By:

 

/s/ Carol R. Kaufman

Name:

 

Carol R. Kaufman

Title:

 

Vice President & Secretary

NEOSURG TECHNOLOGIES, INC.

By:

 

/s/ Carol R. Kaufman

Name:

 

Carol R. Kaufman

Title:

 

Vice President & Secretary

COOPERVISION TECHNOLOGY LLC

By: Cooper Captive, Inc. as sole member

By:

 

/s/ Carol R. Kaufman

Name:

 

Carol R. Kaufman

Title:

 

Vice President & Secretary



--------------------------------------------------------------------------------

COOPERSURGICAL ACQUISITION CORP.

By:

 

/s/ Carol R. Kaufman

Name:

 

Carol R. Kaufman

Title:

 

Vice President & Secretary

MEDSCAND (U.S.A.) INC.

By:

 

/s/ Carol R. Kaufman

Name:

 

Carol R. Kaufman

Title:

 

Vice President & Secretary

MEDASONICS, INC.

By:

 

/s/ Carol R. Kaufman

Name:

 

Carol R. Kaufman

Title:

 

Vice President & Secretary

SAGE IN-VITRO FERTILIZATION, INC.

By:

 

/s/ Carol R. Kaufman

Name:

 

Carol R. Kaufman

Title:

 

Vice President & Secretary

UNIMAR, INC.

By:

 

/s/ Carol R. Kaufman

Name:

 

Carol R. Kaufman

Title:

 

Vice President & Secretary

PRISM ENTERPRISES, INC.

By:

 

/s/ Carol R. Kaufman

Name:

 

Carol R. Kaufman

Title:

 

Vice President & Secretary

TCC ACQUISITION CORP.

By:

 

/s/ Carol R. Kaufman

Name:

 

Carol R. Kaufman

Title:

 

Vice President & Secretary



--------------------------------------------------------------------------------

SUNSOFT CORPORATION

By:

 

/s/ Carol R. Kaufman

Name:

 

Carol R. Kaufman

Title:

 

Vice President & Secretary

INLET MEDICAL, INCORPORATED

By:

 

/s/ Carol R. Kaufman

Name:

 

Carol R. Kaufman

Title:

 

Vice President & Secretary

NEOSURG TECHNOLOGIES, INC.

By:

 

/s/ Carol R. Kaufman

Name:

 

Carol R. Kaufman

Title:

 

Vice President & Secretary